             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )     NO. CR-17-00179-001-HE
                                         )
DAVID CHESLEY GOODYEAR,                  )
                                         )
                    Defendant.           )

                                        ORDER

      A jury found defendant guilty of intentional damages to a protected computer, and

this court sentenced him to 26 months of imprisonment, a $100 special assessment, a

$2,500 fine, and restitution in the amount of $27,352.51.       Defendant appealed the

conviction and sentence, and the appeal is pending before the Tenth Circuit.         The

government has filed an application for post-judgment writ of garnishment, to which

defendant has objected. On August 8, 2019, United States Magistrate Judge Suzanne

Mitchell issued a Report and Recommendation recommending the court deny defendant’s

objection to garnishment, grant the government’s application for post-judgment writ of

garnishment, and order that, during the pendency of the appeal (and after service and the

filing of an answer), JP Morgan Chase Bank shall pay any relevant garnished amounts into

the registry of the Clerk of Court for the United States District Court for the Western

District of Oklahoma. The parties were advised of their right to object to the Report and

Recommendation by August 22, 2019.
      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #115], DENIES defendant’s objection

to garnishment [Doc. #112], GRANTS the government’s application for post-judgment

writ of garnishment [Doc. #111], and ORDERS that during the pendency of defendant’s

appeal of his conviction and sentence, and after service and the filing of an answer, JP

Morgan Chase Bank shall pay any relevant garnished amounts into the registry of the Clerk

of Court for the United States District Court for the Western District of Oklahoma.

      IT IS SO ORDERED.

      Dated this 3rd day of September, 2019.
